 PASQUIERPANEL PRODUCTS, INC.Pasquier Panel Products,Inc. and Lumber and Saw-millWorkers Local 2633,Puget Sound DistrictCouncil-LSW,United Brotherhood of Carpentersand Joiners of America,AFL-CIO,Petitioner.Case 19-RC-7338July 10, 1975DECISION ON REVIEWBY MEMBERSFANNING,JENKINS,AND KENNEDYOn January 16, 1975, the Regional Director forRegion 19 issued a Decision and Direction of Elec-tion in the above-entitled proceeding in which hefound,inter alia,that the Employer's employees onlayoff at the date of the hearing had a reasonableexpectancy of recall in the foreseeable future andtherefore were eligible to vote. Thereafter, in accor-dance with Section 102.67 of the National Labor Re-lations Board Rules and Regulations,Series 8, asamended, the Employer filed a timely request for re-view of the Regional Director's decision,alleging er-ror in finding that the laid-off employeeswere eligi-ble to vote.By telegraphic order dated February 13, 1975, theBoard granted the request for review and stayed theelection pending decision on review. Thereafter, thePetitioner filed a brief on review.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review, includ-ing the documents of the parties, and makes the fol-lowing findings:The Employer, a State of Washington corporation,is engagedin the operation of two specialty fabricat-ing plantsat Summerand East Puyallup, Washing-ton,where it manufactures plywood and particleboard components for various products made byother companies throughout the United States. Themore than 100 companiesusingthese componentscover varioussegmentsof the economy, and includea major automobile manufacturer, a major broad-castingnetwork, the housing industry, and recre-ational industries.Since 1952, when the Employer commenced its op-erations, it has been steadilyincreasingitsannualvolume of sales. Thus, between the years 1960 and1970 its annual sales approximated $4 to 5millionand between 1971 and 1974, approximated $6 to 8million. However, in the late part of 1974 and early1975 the Employer's sales dropped sharply, appar-71ently due to the general decline in the economy na-tionally and the loss by the Employer to foreign com-petition of one of its major users of its specialty prod-ucts. The record discloses that sales dropped from ahigh of approximately $1 million in March 1974 toapproximately $347,000 in November, with antici-pated sales of $220,000 for December 1974 and only$125,000 for January 1975.According to the Employer, it was because of thisunprecedented decline in sales that it laid off a totalof 91 employees during October and November1974,1 leaving a remaining complement, at its twolocations combined, of 58 employees, including 45production and maintenance employees. At the timeof the November layoff, Manager Kreuger informedthe laid-off employees that the layoff was necessarybecause work "had fallen off almost completely." Headvised them to apply for unemployment compensa-tion as soon as possible and discussed their life insur-ance and medical coverage, pointing out the insur-ance would continue until the end of December butthe medical coverage would extend only until the endofNovember, and if they wanted to continue itthereafter at their own expense, they could makesuch arrangements. The employees were also given aleafletwhich explained the matters discussed con-cerning the insurance and medical coverage, the needto apply for unemployment compensation, and a re-quest for a current address and phone number ofeach employee if it differed from that possessed bythe Employer. The employees were not told of anyspecific date they might be recalled and, according tothe testimony of the general manager, he indicatedthe prospects were very poor that they would becalled back on the job.'Although the Employer admits that the employeesare considered to be in layoff status and will be con-sidered for recall if needed, it contends that the re-cord fails to establish that the laid-off employeeshave a reasonable expectation of being recalled inthe foreseeable future due to the present economicsituation in the nation which has affected various in-dustries upon which it depends for business. TheEmployer's president testified that its sales were off75 percent at the time of the hearing and he hopedthat the decline in sales would average out to only 25percent for the year. He stated that although the Em-ployer is actively seeking new business it has not re-'Nine employees were laid off on October 25,ten on October 31, and 72were laid off on November 8, 1974.2 Two employees who testified generally confirmed Kreuger's remarks tothe laid-off employees.One employee stated that the employees were alsoadvised to find employment"wherever we could" and that it was madeclear "they didn't know whentheywould be able to hire us back"but theywould do so when production picked up. The other employee could notrecall exactly what was said about the possibility of recall or rehire.219 NLRB No. 14 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDceived any substantial new orders since the layoff.Although the Employer was hopeful the situationwould improve, it was not optimistic in view of re-ports concerningsomeof its customers and the econ-omy generally. The Employer's vice president testi-fied that a minimum sales volume of $200,000 permonth must be maintained in order to retain the pre-sent work force. The Employer testified that as of thehearing date, the prospect of recalling the employeeson layoff was no different than it was as of the dateof the layoff.Contrary to the Regional Director, we do not findthat the Employer's pasthistory of steady growth insales volume or the expressed intent to recall the laid-off employees as soon as production requires it war-rants a conclusion that the laid-off employees herehave a reasonable expectation of recall in the fore-seeable future. The economic recession during the re-cent period has affected major industries throughoutthe nation, resulting in increased unemployment ofnational concern. The Employer herein suppliesnumerous industries, particularly automotive, hous-ing, and recreational, which have been significantlyaffected by the economic situation. Thus, unlike ear-lier periods when its annual sales volume increased,the presentbusinessconditions, considered "unprec-edented" by the Employer, do not lend themselves toany predictions of an upsurge in production de-mands which would require a recall of the laid-offemployees.In these circumstances, we find, contrary to theRegional Director, that those employees laid off inOctober and November 1974 who have not been re-called or given notice of recall before the eligibilitydate do not have a reasonable expectancy of recall inthe foreseeable future and are therefore ineligible tovote in the election.3Accordingly, the case is hereby remanded to theRegional Director for Region 19 for the purpose ofconducting an election pursuant to his Decision andDirection of Election, as modified herein, except thatthe payroll period for determining eligibility shall bethat immediately preceding the date below.[Excels-iorfootnote omitted from publication.]MEMBER FANNING,dissenting:On January 16, 1975, the Regional Director forRegion 19 directed an election be held on FebruaryaThe Marley Company,131 NLRB866 (1961);RembrandtLamp Corpora-tion,128 NLRB 905, 908(1960).13, 1975, in the appropriate unit of the Employer'semployees. The Board's grant of review and decisionon review have now delayed the election over 4months. My colleagues, contrary to the Regional Di-rector, have concluded that the Employer's 91 laid-off employees have no reasonable expectancy of re-call in the foreseeable future and are therefore ineli-gible to vote. I find that there is substantial evidencesupporting the Regional Director's finding, and Iwould not have granted review. The Employer's pastgrowth, itsmaintainingof a recall list, the seasonalnatureof the Employer's business, and the absenceof any total phaseout of any plant operation all sup-port the Regional Director's conclusion. Unlike themajority, I am unwilling to assume, in deciding thiscase, that this country's economic recovery will be solong incoming that it must be found that laid-offemployees, such as those involved here, have no rea-sonable expectation of being recalled.Furthermore, in the circumstances of this case, Ibelieve the majority is ignoring an opportunity torender a more informed decision. The petition in thiscasewas filed on November 11, 1974, and the hear-ing commenced on December 16, 1974. Some of the91 employees were laid off in October 1974, but mostwere not laid off until November 8, 1974. Now, be-causeof the delay occasioned by the Board's deci-sion-makingprocess, it is over 6 months since com-mencementof the hearing and over 4 months pastthe original election date. Rather than accept theEmployer's dire and conclusory economic pre-dictions made in December 1974, so soon after theunprecedented layoff, I would,at least,allow the 91laid-off employees to vote subject to challenge andthereafter have the Regional Director examine theEmployer's current economic status. This procedurewould insure a more accurate determination of thereemployment prospects of the 91 laid-off employees.Ido not suggest that it is always possible or evendesirable for the Board to reopen the record in orderto obtain more up-to-date evidence on an issue indispute. However, in this case, where so much turnson what I would characterize as the predictions andspeculation of the Employer as to its future business,I think it proper to reexamine at the time of the elec-tion the Employer's economic situation to discoverwhether its economic predictions are coming true.On the evidence before me, I would not disenfran-chisethe 91 laid-off employees, and I dissent fromthe majority's decision to do so.